DETAILED ACTION
This Office Action is in response to the amendment filed on 11/30/2020.  Currently, claims 1-5, 7-12, 14-18 have been examined.

Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are not persuasive.
Regarding Applicant’s arguments stating that the newly amended limitations of independent claims are not taught in prior art, see the “bold italics” text in rejections of claim 1, explaining exactly how the prior art teaches these new limitations.
Also, please note that the issue with claim 16 is still not fixed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 & 12 recites in part “said contact element physically separated from the metallization layer”.  
“Physically separated from”??  In a single semiconductor, interconnected, chip?  How??  It is a single object!  Everything is physically connected to everything else!  This is the whole meaning of “integrated circuit”.  There was no act of “separation”.  “Not in direct physical contact” perhaps?
Claims 7, 9 & 16 recites the limitation “said metallization system".  There is insufficient antecedent basis for this limitation in the claim.  This is still not fixed from last Action.  Perhaps it is meant to be “layer” instead?  Just guessing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0277542) by Liaw in view of (US-2019/0165044) by Takaki.
Regarding claim 1, Liaw discloses in FIGs. 1-7, 16-17 and related text, e.g., a semiconductor device, comprising:
an active region of a transistor element, said transistor element comprising a source region (S1); 

a buried insulating layer (bottom of ILD; below various L1-L4) formed below said active region; 
a semiconductor region (substrate) formed below said buried insulating layer and electrically connected to a reference potential (see FIG. 1; bottom of S1 is connected to Vss which is “reference potential”; now see FIG. 6; S1 through C4/L1 is connected to “substrate”; hence, “Vss” is also connected to “substrate”) and 
a contact element (M1/via0/C4/L1) formed in a dielectric material (IMD/ILD) positioned adjacent said transistor element and a metallization layer (M2; FIG. 7) separated from the transistor element by a metal component (via1), said contact element directly contacting said source region (S1) and , and said contact element physically separated from the metallization layer (this looks like 112, 2nd issue; see above; Anyway, whatever these limitations mean, there is a ‘via1’ between the two claimed objects).  

Liaw does not explicitly state a doped semiconductor region.
To elaborate briefly on the above, substrate can be doped or undoped.  However, Liaw does not explicitly state anything about substrate.

Takaki discloses in FIG. 1A and related text, e.g., substrate types (par. 86) used in conjunction with SRAM devices (par. 23). 

When these specific teachings of Takaki are applied to device of Liaw it will result in “a doped semiconductor region”, since it is one of the types of substrate types that Takaki teaches that work with SRAM devices.
Regarding claim 2, the combined device of Liaw and Takaki disclose in cited figures and related text, e.g., wherein said transistor element is part of a static random access memory (RAM) cell (FIGs. 16/17; par. 50).  
Regarding claim 5, the combined device of Liaw and Takaki disclose in cited figures and related text, e.g., wherein said transistor element is a pull-down transistor of said static RAM cell (it is a pull-down (N1) in FIG. 1, of inverter; the invention is then used in SRAM cell of FIG. 16; the equivalents of N1 here are PD1 and PD2; they are explicitly called “pull down” transistors).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0277542) by Liaw in view of (US-2019/0165044) by Takaki as applied to claims above, and further in view of (US-2014/0369120) by Tailliet et al (“Tailliet”).
Regarding claim 3, Liaw and Takaki disclose substantially the entire claimed structure as recited in claims 1-2, except wherein said contact element is formed and positioned so as to directly contact a source region of a neighboring transistor element of a neighboring static RAM cell and laterally straddle an intermediate isolation region.  
Tailliet discloses in FIG. 4 and related text, e.g., sharing source contacts of transistors with those in adjacent cell (par. 158).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Liaw and Takaki with “sharing source contacts of transistors with those in adjacent cell” as taught by Tailliet, in order to allow for “space gain for the placement diagram (“layout”) (par. 158).
When these specific teachings of Tailliet are applied to device of Liaw and Takaki it will result in “wherein said contact element is formed and positioned so as to directly contact a source region of a neighboring transistor element of a neighboring static RAM cell and laterally straddle an intermediate isolation region”, since now the two contacts are shared; hence, there is a “direct contact” with an equivalent source region in a neighboring transistor element of a neighboring static RAM cell.  As far as “laterally straddle an intermediate isolation region”, please note that the L4 portion of contact is directly above certain portions of ILD/STI; some portions of that read on “intermediate isolation region”.

Claims 4, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0277542) by Liaw in view of (US-2019/0165044) by Takaki as applied to claims above, and further in view of (US-2005/0276094 by Yamaoka et al (“Yamaoka”).
Regarding claim 4, Liaw and Takaki disclose substantially the entire claimed structure as recited in claim 1, including wherein said transistor element comprises a channel region (see FIG. 2; “channel region” is located at the intersection of “active region” and G1 or G3).
Liaw and Takaki do not explicitly state said channel region includes a fully depleted channel portion.
The device of Liaw and Takaki might have any type of channel, however they do not explicitly state what type of channel they use.
Yamaoka discloses in FIG. 1 and related text, e.g., channel region includes a fully depleted channel portion (par. 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Liaw and Takaki with “channel region includes a fully depleted channel portion” as taught by Yamaoka, in order to allow for controlling a threshold voltage of transistor (par. 47).
Regarding claim 12, the combined device of Liaw, Takaki and Yamaoka disclose in cited figures and related text, e.g., a semiconductor device, comprising: 
a doped semiconductor region formed below a buried insulating layer (see claim 1), said doped semiconductor region being connected to a reference potential (see claim 1); 
a plurality of RAM cells (various Yamaoka paragraphs; par. 48, 57, 64, etc., “cells”) formed above said buried insulating layer and said doped semiconductor region (see FIG. 16); and 
; and 
a metallization layer separated from the pull-down transistor elements by a metal component (same as claim 1), and said contact element physically separated from the metallization layer (same as claim 1).  
Regarding claim 14, the combined device of Liaw, Takaki and Yamaoka disclose in cited figures and related text, e.g., a wherein said pull-down transistor elements comprise a fully depleted portion in a channel region thereof (see claim 4).  

Claims 15-18 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0277542) by Liaw in view of (US-2019/0165044) by Takaki and in view of (US-2005/0276094 by Yamaoka et al (“Yamaoka”) as applied to claims above, and further in view of (US-2014/0369120) by Tailliet et al (“Tailliet”).
Regarding claim 15, the combined device of Liaw, Takaki, Yamaoka and Tailliet disclose in cited figures and related text, e.g., a wherein said contact element bridges said source regions of said pull-down transistor elements of two neighboring RAM cells (see claim 3; motivation for combination is also explained there).  
Regarding claim 16, the combined device of Liaw, Takaki, Yamaoka and Tailliet disclose in cited figures and related text, e.g., wherein at least one further pull-down transistor comprises a further source region that is connected to said metallization system by directly nd rejection above; elements were not previously defined; also, see claims 3 & 5).  
Regarding claim 17, the combined device of Liaw, Takaki, Yamaoka and Tailliet disclose in cited figures and related text, e.g., wherein said further contact element directly contacts said doped semiconductor region (see 112, 2nd rejection above; elements were not previously defined; also, see claims 3 & 5).  
Regarding claim 18, the combined device of Liaw, Takaki, Yamaoka and Tailliet disclose in cited figures and related text, e.g., wherein said plurality of static RAM cells form a functional unit connected to a single word line (see FIGs. 1 & 35 of Yamaoka; the described connections are all pretty standard array connections) and wherein each static RAMSerial No. 15/948,016 Response to Final OA dated 2/07/20 cell of said functional unit lacks a semiconductor comprising connection region extending to said doped semiconductor region (the whole substrate is a semiconductor; there are endless regions within a cell, which can be arbitrarily defined, that would “lack a semiconductor comprising connection region extending to said doped semiconductor region”; the intent of claim is not clear).


Examiner’s Note:  Claims 7-11 have 112, 2nd issues and therefore Examiner is not sure how to address limitations completely, under proper 103 rejections, with proper headings.  The claims are arguably, unexaminable.  However, below are just some Examiner’s comments, explaining how various pieces of prior art cited above read on various limitations, in order to facilitate compact prosecution.
Regarding claim 7, various prior art disclose in cited figures and related text, e.g., further comprising a plurality of further static RAM cells (see claim 12), while at least one of 
Regarding claim 8, various prior art disclose in cited figures and related text, e.g., wherein said further contact element directly contacts further doped semiconductor region formed below said further transistor element (again, copy of the previous one; if the 1st RAM cell has the feature, then the copies of it in the array would also have the feature).
Regarding claim 9, various prior art disclose in cited figures and related text, e.g., wherein said further doped semiconductor region is connected to said reference potential via said further contact element and said direct contact to said metallization system (again, copy of the above).
Regarding claim 10, various prior art disclose in cited figures and related text, e.g., wherein said doped semiconductor region and said further doped semiconductor region directly contact each other (it is all part of “substrate”; “region” is arbitrarily defined object; hence, the two parts of “substrate” can be in arbitrary “direct contact”; also, see claims 1, 2, 5 & 12).
Regarding claim 11, various prior art disclose in cited figures and related text, e.g., wherein said static RAM cell and said plurality of further static RAM cells form a functional unit connected to a single word line (standard RAM architecture, right?  Word line, and RAM cells in row) and wherein electrical connection of said functional unit to said doped semiconductor region is exclusively established by one or more transistors having a contact element directly contacting a respective source region and extending to said doped semiconductor region (this is another potential 112 issue, for Applicant to figure out; “exclusively established by one or more transistors” are opposite concepts; if it is multiple transistors, it is not “exclusive”, is it?  Anyway, these are just comments.  Due to all 112 issues, Examiner cannot look into it too deeply; however, that word “exclusively” is likely to prove problematic).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/Alexander Belousov/Patent Examiner, Art Unit 2894
03/13/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894